   8:17-cr-00190-LSC-SMB Doc # 40 Filed: 06/01/20 Page 1 of 2 - Page ID # 152



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                               8:17CR190

        vs.
                                                       MEMORANDUM AND ORDER
CURTIS HOLMES, JR.,

                        Defendant.


       This matter is before the Court on the Defendant’s “Motion for Compassionate

Release,” ECF No. 39.

       Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]”

       Section 3582(c)(1)(A) also provides in pertinent part:

       [T]he court . . . may reduce the term of imprisonment (and may impose a
       term of probation or supervised release with or without conditions that does
       not exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they
       are applicable, if it finds that—

               (i)     extraordinary and compelling reasons warrant such a
                       reduction;
                       ....

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission[.]
  8:17-cr-00190-LSC-SMB Doc # 40 Filed: 06/01/20 Page 2 of 2 - Page ID # 153




      Defendant has presented no facts or evidence from which the Court can infer that

he has exhausted his administrative remedies as required by § 3582(c)(1)(A).

      Accordingly,

      IT IS ORDERED:

      1. The Defendant’s “Motion for Compassionate Release,” ECF No. 39, is denied
         without prejudice to resubmission following exhaustion of administrative
         remedies; and
      2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at
         his last known address.


      Dated this 1st day of June 2020.
                                              BY THE COURT:
                                              s/Laurie Smith Camp
                                              Senior United States District Judge




                                          2
